DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I in the reply filed on 8/24/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-12 are pending.
Claims 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. 
Claims 1-10, drawn to a process for providing a cell comprising CAR comprising a cell (elect T cell) comprising a CAR recognizing at least two antigens, are examined on merits.
Information Disclosure Statement
The information disclosure statement (s) (IDS) submitted on 3/18/2020 are/is considered by the examiner and initialed copies/copy of the PTO-1449 are/is enclosed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

A.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention for the following reasons:
	The claims 1-10 are rejected because base claim 1 reciting:
A process for providing a cell comprising a chimeric antigen receptor (CAR) specific for one or more target antigens exposed on tumor cells characterized by providing a cell sample comprising tumor and non-tumor cells and repeating the steps of 
- contacting the cell tissue with a conjugate comprising a fluorescent moiety and an antigen recognizing moiety 
- removing unbound conjugate from the cell tissue and detecting cells bound to the conjugate by the fluorescence radiation emitted by the fluorescent moieties of the first conjugates 
- erasing the fluorescence emitted by the fluorescent moieties of the conjugates with conjugates comprising a fluorescent moiety and antigen recognizing moieties recognizing different antigens 
until identifying at least two conjugates provided with antigen recognizing moieties recognizing different antigens, allowing in combination to discriminate between tumor cells and non-tumor cells and 
providing cells with the identified at least two antigen recognizing moieties as chimeric antigen receptor (CAR).


1) line 3 of claim 1, phrase “the cell tissue”, there is insufficient antecedent basis for this limitation in the claim;
2) the claim 1 recites: providing a cell (line 1), a cell sample comprising tumor and not tumor cells (line 2-3), providing cells… (2nd line from bottom).  It is not clear the relations among those cell(s);
3) claim 1 reciting erasing the fluorescent radiation emitted by the fluorescent moieties of conjugate. The claim recites at least two conjugates, but It is not clear which is used.  Clarification is required.
Claim 1 renders dependent claims indefinite.
B.	Claims 5-6 are rejected because the claimed recitations are not fully understood.

e.g. claim 5 states: 

5) The process according to claim 4 characterized in that the cell are provided with the identified at least two antigen recognizing moieties as chimeric antigen receptor (CAR) by providing a cell comprising biotin as antigen recognizing moiety of a chimeric antigen receptor (CAR) and providing conjugates of the identified at least two antigen recognizing moieties with an anti-Biotin moiety and conjugating said conjugates with said cells.

The claims depend on claim 4 that depends on base claim 1 and further limits the cell of claim 4, but ignore the steps in the method of claim 1 and use phrase “a cell” and “the cell”.  
The claim states a cell comprising biotin as antigen recognizing moiety of CAR….. it is not clear how biotin could be used as an “antigen recognizing moiety”.  Biotin self is labeled agent (i.e., biotinylated), which is routinely detected or purified with avidin conjugates.   But itself could not be used as antigen-recognizing moiety.  Clarification is required.
C.	Claims 1-10 encompass word “providing”, “characterizing”, etc. which could not give the corrected meaning for the actual steps.  Clarification is required. 
D.	Claim 1 recites a method with half of a page in length and with many steps and conclusions, but there is no single comma in the entire claim, one skilled in the art would not understand what the claim intents to.  Correction is required.
The rejections render each and all the dependent claims indefinite.
 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Scope of Enablement: A (any) cell comprising CAR specific for one or more target antigens 
Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the method of providing/making/preparing a T or NK cell comprising CAR recognizing/binding one or more target antigens on tumor cells, does not reasonably provide enablement for the method of providing a or any cell other than immune cell that comprise CAR to form a CAR-T for immune therapy. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Claim 2 is included because it includes language “, or cells engineered to destroy other cells when trigged by binding of other cells.” (line 3).  The engineered cell is interpreted as any cell other than T and NK cells.
The factors to be considered in determining whether undue experimentation is required are summarized In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "(Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The claims are broadly drawn to 
A process for providing a cell comprising a chimeric antigen receptor (CAR) specific for one or more target antigens exposed on tumor cells characterized by providing a cell sample comprising tumor and non-tumor cells and repeating the steps of - contacting the cell tissue with a conjugate comprising a fluorescent moiety and an antigen recognizing moiety - removing unbound conjugate from the cell tissue and detecting cells bound to the conjugate by the fluorescence radiation emitted by the fluorescent moieties of the first conjugates - erasing the fluorescence emitted by the fluorescent moieties of the conjugates with conjugates comprising a fluorescent moiety and antigen recognizing moieties recognizing different antigens until identifying at least two conjugates provided with antigen recognizing moieties recognizing different antigens, allowing in combination to discriminate between tumor cells and non-tumor cells and providing cells with the identified at least two antigen recognizing moieties as chimeric antigen receptor (CAR),
Wherein the cell comprising a CAR …… or cells engineered to destroy other cells when triggered binding of the other cell.
Wherein….

Thus, the claims include a process of making or preparing a (any) cell engineered to comprise chimeric antigen receptor (CAR) to kill cells including tumor cells expressing one or more antigen recognized by CAR on the surface of the cells.  
To satisfy the requirement of 112, 1st paragraph, it is necessary that the specification provides an enabling disclosure of how to make and use the claimed invention. The objective of the claims is treating patients with CNS cancer with MRZ and BEV. Thus, it would be expected that one of skill in the art would be able to treat any patients with these cancers to achieve treatment result without undue a quantity of experimentations.  
The specification teaches the object of present invention is providing a cell comprising CAR specific for one or more target antigens on tumor cells.  The process is performed to identify at least two antigens recognized by conjugates, wherein at least one antigen expressed on tumor cells, but not to non-tumor cells (page 3).  The specification teaches a few antigens including CLA, CD66, CD318 and TSPAN8.  However, single marker CD318 expressed on pancreatic PaCa sample as well as normal colon, lung and liver tissues, which would result on-target off tumor toxicity in the immunotherapy with anti-CD318 recognized CAR-T.  The present method find combination of two different conjugates to recognize two markers that are not expressed on the same cells e.g. CD318 on tumor cells and CLA on healthy tissues, therefore the immune therapy is performed to kill CD318 expressing pancreatic cancer, but not CLA expressed healthy cells (page 14-15, example).  The specification provides a few combinations of markers that differentially expressed on tumor cells and healthy cells, which intent for CAR T therapy (page 12). 
	However, one cannot extrapolate the teachings of the specification to the scope of the claims because the specification does not provide enabled disclosure and direction/guideline for broadly claimed any type of cells including non-immune cell engineered with CAR for immune therapy as claimed.  The specification does not provide direction/guideline for using any cells other than T cell to be engineered to express CAR for future immune therapy.
 Cancer Immunotherapy with CAR-T (T cell comprising CAR) has been developed for years.  However, the treatments and researches are merely limited to T or NK immune cells expressing CAR, which function as antigen recognition and cytotoxic T cell activation and proliferation.  Smith et al (J Cellular Immunother 2: 59-68, 2016) have summarized CAR-T development, utility, and clinical practice in recent years. Smith et al teach generations of CAR T and immunotherapy for treating cancer or autoimmune diseases etc. (page 63 and table 1).  However, Smith et al do not teach that CAR can be presented in any cells other than T or NK cell, especially the cells having no cytotoxicity or killing powers. 
Reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  The specification does not provide objective evidence, guideline/direction for claimed method of providing any cell other than T cell that could be engineered with CAR for immunotherapy.  Such broadly claimed genus of cells would not be enabled or predictable based on the teaching of the specification and the records of the art. 
MPEP 2164.03 teaches that “the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability of the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The amount of guidance or direction refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as how to make and use the invention in order to be enabling.”

Thus, in view of the breadth of the claims, lack of evidence and predictability of the prior art, and lack of guidance, examples, and objective evidence supported by the instant specification, it would require undue experimentation for one skilled in the art to practice the invention as broadly claimed.

	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.


1.	Claims 1-2, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP3311832A1 (published April, 2018) in view of EP3037821A1 (published Jun 2016).
In view of the 112(b) rejections above, the steps recited in claim 1 are interpreted as screening cells or tissues expressing antigens with fluorescent moiety conjugated antibody.

EP3311832A1 (832A1) teaches a method of making/obtaining/providing/preparing immune cells that are engineered to comprise one or more chimeric antigen receptor(s) (CARs, figure 1, page 7-8, and [0098]).  832A1 teaches the immune cells expressing CARs are T or NK cells that are obtained from a subject (page 7).  
832A1 does not teach the steps of screening antigen expression on tumor cells or tissues.
EP3037821A1 (821A1) teaches a method of screening tumor antigens expressed on tumor cells or tissues with fluorescence dyes conjugated antibody having structure Xn-P-Ym, wherein P is enzymatically degradable spacer, X is detectable agent including fluorescent dyes, and Y is antigen recognition domain including an antibody (bridging page 3-4 and page 6-8).  821A1 teaches a method of detecting targeting antigens by contacting biological specimen including cells or tissues (page 5) with fluorescent conjugated antibodies and quenching (removing) fluorescent dyes to eliminate (erase) the fluorescence radiation signal by the fluorescent moieties (page 2-4).  821A further teaches that different antigens (more than 2 antigens) are detected with different antibody conjugates that could differentiate two distinct cell populations [0046,0061-67] and claim 8).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the methods to prepare/obtain T cells comprising at least two antigen recognizing CARs with expected result. One of ordinary skill in the art before the effective filing date of was made would have been motivated to combine the teachings of 832A1 and 821A1 in order to prepare/obtain CARs-T cells comprising at least two antigen recognizing moieties that could distinguish antigens expressing normal and tumor cells because 832A1 has shown a method of forming CAR-T and 821A1 has shown a method of screening tumor antigens expressed on normal and tumor tissues or cells.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success for combining the teachings to obtain CAR-T by screening with two or more conjugates with antigen recognizing moieties and the CAR-T binding tumor cells more (20% more -10X more) than non-tumor cells because 832A1 and 821A1 in combination have shown a method being successful to obtain the multiple antigen recognition CARs-T.  Therefore, the references in combination teach every limitation of the claims and the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention was made, absent unexpected results. 
	
2.	Claims 1-2, 3-4, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP3311832A1 (published April, 2018) and EP3037821A1 (published Jun 2016), further in view of Seitz et al (Blood, 132: (supple_1) 4543, Nov 2018).
The teachings of EP3311832A1 and EP3037821A1 on a method of producing dual CAR-T cell are set forth above. 
	The references in combination do not teach the CARs-T recognizing moieties are AND-, OR- or NOT- type CARs recited in claim 3 and not adapter CAR-T system recited in claim 4.
Seitz et al (2018) also teach combinatorial targeting multiple antigens by adapter CAR-T (aCAR-T) that allows target cell discrimination and specific lysis based on differential expressions. Seitz et al developed adapter CAR-T system and teach that by splitting antigen recognition and CAR-T activation, introducing adapter molecule (page 1), the system is able to allow quantitative (on/off switch) as well as qualitative (change and combine target antigens) regulation of CAR-T function (2nd para).  Seitz et al (2018) further teach aCAR-Ts with AND- gate that are capable to identify and differentiate target cells based on the expression profile (page 2).  Seitz et al teach advantage of the system (page 2, last para).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the methods to provide adapter CAR-T cells comprising at least two antigen recognizing CARs having AND-, OR- or NOT-type system with expected result. One of ordinary skill in the art before the effective filing date of was made would have been motivated to combine the teaching of Seitz et al (2018) to the teachings of 832A1 and 821A1 in order to provide adapter CARs-T cells and AND-, OR- or NOT-type CAR-T comprising at least two antigen recognizing moieties or distinguish antigens expressing normal and tumor cells because 832A1 has shown a method of forming CAR-T and 7821A1 has shown a method of screening tumor antigens expressed on normal and tumor tissues or cells.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success for combining the teachings to obtain aCAR-T to control single or multiple tumor antigen recognitions by temporal on/off in the aCAR-T system which also has AND-, OR- or NOT- gate CAR-T because Seitz et al (2018) have shown the systems and advantage of it.  Therefore, the references in combination teach every limitation of the claims and the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention was made, absent unexpected results. 
3.	Claims 1-2, 4-6, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP3311832 (published April, 2018) and EP3037821A1 (published Jun 2016), further in view of Seitz et al (Blood, 130: (supple_1) 912, Dec 2017).
The teachings of EP3311832A1 and EP3037821A1 on a method of producing dual CARs-T cell are set forth above. 
The references in combination do not teach the CARs-T being adapter type and anti-biotin moiety used in the process (claims 4-6).
Seitz et al (2017) teach Adapter Chimeric Antigen Receptor (aCAR) T cells that has function of controlling mono or multiple tumor antigen recognition by temporal on/off in the aCAR-T system (entire document). Seitz et al (2017) further teach that in the presence of biotinylated antibodies targeting specific endogenous biotin. A CAR expression allows to transmit potent T cell action and targeting cell lysis exclusively (page 2). Seitz et al (2017) conclude that the system adds to an increased safety profile of CARs-T cell therapy (page 2, conclusion).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the methods to provide T cells comprising at least two antigen recognizing CARs with expected result. One of ordinary skill in the art before the effective filing date of was made would have been motivated to combine the teaching of Seitz et al (2017) to the teachings of 832A1 and 821A1 in order to provide adapter CARs-T cells comprising at least two antigen recognizing moieties or distinguish antigens expressing normal and tumor cells because 832A1 has shown a method of forming CAR-T and 7821A1 has shown a method of screening tumor antigens expressed on normal and tumor tissues or cells.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success for combining the teachings to obtain aCAR-T that control single or multiple tumor antigen recognitions by temporal on/off in the aCAR-T system by a cell comprising biotin as antigen recognizing moiety of one CAR because Seitz et al (2017) have shown the CAT system using biotinylated antibody. Therefore, the references in combination teach every limitation of the claims and the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention was made, absent unexpected results. 
4.	Claims 1-2, 3, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP3311832A1 (published April, 2018) and EP3037821A1 (published Jun 2016), further in view of Davies et al (Transl Cancer Res, 2016(S1): S61-S65) OR Labanieh et al (Nature Bio Engineering 2: 377-391, June 2018). 
The teachings of EP3311832 and EP3037821A1 on a method of producing dual CAR-T cell are set forth above. 
	The references in combination do not teach the CARs-T recognizing moieties are AND-, OR- or NOT- type CARs recited in claim 3.
	Labanieh et al teach modified CAR-T with AND-, OR- or NOT-gate (figure 4 page 381).  Labanieh et al further teach the advantages of those modified CAR-Ts having improving efficacy by discriminating cancer and healthy cells and overcoming immune suppression etc. (page 380-383)
Davies et al, at few years earlier, have already shown CAR-T with AND-, OR- or NOT- gate type (page S63 and figure 1) and provided explanation and expectation of the modified CAR-T (entire document).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the methods to provide CAR-T cells comprising at least two antigen recognizing CARs with AND-, OR- or NOT-type system with expected result. One of ordinary skill in the art before the effective filing date of was made would have been motivated to combine the teachings Labanieh or Davies to the teachings of 832A1 and 7821A1 in order to provide CARs-T cells with AND-, OR- or NOT gate type and the type of CARs-T can distinguish antigen expressing normal and tumor cells because 832A1 has shown a method of forming CAR-T and 821A1 has shown a method of screening tumor antigens expressed on normal and tumor tissues or cells.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success for combining the teachings to obtain CAR-T system which is AND-, OR- or NOT-type CAR-T because Labanieh or Davies et al have shown the systems and advantage of the system.  Therefore, the references in combination teach every limitation of the claims and the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention was made, absent unexpected results. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1-10 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of copending Application No. 17/799870.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to a process for providing CAR-T comprising steps of screening tumor antigen.
The instant claims are drawn to
A process for providing a cell comprising a chimeric antigen receptor (CAR) specific for one or more target antigens exposed on tumor cells characterized by providing a cell sample comprising tumor and non-tumor cells and repeating the steps of 
- contacting the cell tissue with a conjugate comprising a fluorescent moiety and an antigen recognizing moiety 
- removing unbound conjugate from the cell tissue and detecting cells bound to the conjugate by the fluorescence radiation emitted by the fluorescent moieties of the first conjugates 
- erasing the fluorescence emitted by the fluorescent moieties of the conjugates with conjugates comprising a fluorescent moiety and antigen recognizing moieties recognizing different antigens 
until identifying at least two conjugates provided with antigen recognizing moieties recognizing different antigens, allowing in combination to discriminate between tumor cells and non-tumor cells and 
providing cells with the identified at least two antigen recognizing moieties as chimeric antigen receptor (CAR), 
wherein the cell comprising CAR is T or NK cell;
wherein the antigen recognizing moiety is AND-, OR- or NOT gate;
wherein the antigen recognizing moiety is adapter type,
wherein…

The claims of application ‘870 are drawn to:
Process for providing a cell comprising a chimeric antigen receptor (CAR) specific for one or more target antigens exposed on tumor microenvironment cells characterized 
Wherein the cell comprising CAR is T or NK cell;
wherein the antigen recognizing moiety is AND-, OR- or NOT gate;
wherein the antigen recognizing moiety is adapter type,
wherein the targeting antigen is selected from alpha-SMA, CD74, CXCL12, and PDGFRbeta,
wherein the targeting antigen is selected from CD47, CD51, CD58, CD90, CD206 and CD239.

Both sets of the claims are drawn to the same method of screening for CAR with fluorescent labeled antibody conjugate and both sets of the claims have the same steps to obtain CAR-T.  The difference is that the claims of ‘870 application include specific targeting antigens while the instant claims do not.  Thus, the claims of ‘870 application recite species of the presently claimed genus.  The claims of ‘870 application would anticipate and obvious over the presently claimed invention.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:30am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LEI YAO/Primary Examiner, Art Unit 1642